Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-8-2005

In Re: David Dickson
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3709




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: David Dickson " (2005). 2005 Decisions. Paper 1468.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1468


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                        No. 03-3709


            IN RE: DAVID C. DICKSON, III,

                                        Debtor


                DAVID C. DICKSON, III,

                             v.

                ELIZABETH J. TINDALL

                              David C. Dickson, III,

                                         Appellant




ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

               (Dist. Court No. 4:03-CV-731)
        District Court Judge: Hon. John E. Jones, III


        Submitted Under Third Circuit LAR 34.1(a)
                    January 19, 2005

    Before: ALITO, MCKEE, and SMITH, Circuit Judges.

              (Opinion Filed: March 8, 2005)
                               OPINION OF THE COURT


PER CURIAM:

       As we write only for the parties involved, we will not restate the evidence below.

We find the Appellant David Dickson’s arguments to be without merit and affirm the

District Court’s order.

       David Dickson filed for Chapter 11 bankruptcy in the Middle District of

Pennsylvania, seeking to discharge an obligation to make monthly payments to his former

wife, Elizabeth Tindall, in the amount of $1,900.00. The Bankruptcy Court, however,

held that the payments were alimony and therefore non-dischargeable under 11 U.S.C.

§523(a)(5)(B), and the District Court affirmed. In this appeal, Dickson argues that the

payments were not in the nature of alimony. This inquiry turns on the parties’ intent at

the time of the agreement, and we review the Bankruptcy Court’s finding for clear error.

In Re: Gianakas, 917 F.2d 759, 761-62 (3d Cir. 1990).

       Before proceeding to his substantive argument, Dickson contends that the District

Court committed legal error by not discounting Bankruptcy Court Judge Thomas’s

findings of fact on the grounds that Judge Thomas decided the case based on a transcript

of a hearing conducted by Judge Woodside, who passed away before deciding the case.

However, Dickson was given the opportunity to have the case reheard by Judge Thomas,

but he consented to a decision on the record. Furthermore, Judge Thomas’s decision did


                                             2
not rest on any determination of witness credibility. Under these circumstances, there is

no basis for giving the findings of the Bankruptcy Court less deference merely because,

by mutual consent of the interested parties, the case was decided on the record.

       The question of whether Dickson’s obligation to make monthly payments to

Tindall is properly characterized as alimony depends on whether the parties intended to

arrange for Tindall’s support or intended a property settlement unrelated to support. See

In Re: Gianakas, 917 F.2d at 762. “That intent can best be found by examining three

principal factors”: (1) the language and substance of the agreement in the context of

surrounding circumstances, (2) the parties’ financial circumstances at the time of the

settlement, and (3) the function served by the obligation at the time of the divorce. Id.

       Here, the language creating the debt expressly states that the payments to Tindall

constitute alimony. Dickson argues that this language was used solely because alimony

payments are tax-deductible and that both parties actually intended for the payments to be

a division of marital property. In support of this argument, Dickson cites the wording of

the clause dividing marital property, which indicates that this division was only a “partial

settlement.” From this language, Dickson infers that the monthly payments labeled

“alimony” constituted the remaining element of that division.1 Although we appreciate

Dickson’s argument, we cannot say that the language in question forecloses the contrary



       1
        Mr. Dickson’s arguments based on settlement negotiations and other surrounding
circumstances can not be considered on appeal because they rely on documents not in the
record. See F ED. R. A PP. P. 10(b)(2).

                                              3
reading adopted by the Bankruptcy Court.

       The parties’ financial circumstances at the time of settlement support the finding

that the payments were intended to allow Tindall to support herself. At the time, Tindall

was unemployed and lacked a college degree whereas Dickson fully expected that his

profitable practice would continue to provide him with ample income. Although the total

value of the settlement is generous given that the marriage lasted only six years and the

couple did not have any children, the Bankruptcy Court considered these facts in light of

the couple’s lifestyle during marriage. The conclusion that Tindall required the money to

maintain that lifestyle was not clearly erroneous given her limited ability to earn money.

       Lastly, the function served by the payments at the time of the divorce suggests that

the parties intended Tindall to use the money to support herself. Dickson acknowledges

that the amount of each monthly payment corresponded to the mortgage payment on the

marital home. Both the Bankruptcy Court and the District Court found that these

payments allowed Tindall to pay the mortgage and remain in the marital home. Dickson’s

argument that the terms of the agreement did not require Tindall to use the payments to

pay the mortgage does not require a finding that the money was not intended for Tindall’s

support.

       For the above reasons, we affirm the finding that the payments are in the nature of

alimony and therefore non-dischargeable.




                                             4